Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from fighting after he and another inmate were involved in a brawl. Petitioner contends that he was denied the right to present relevant documentary evidence and was not provided with a written denial of his request for a copy of the misbehavior report of the other inmate involved. We find that any error in the Hearing Officer’s denial of petitioner’s request for the other inmate’s misbehavior report is harmless (see, Matter of Giakoumelos v Coughlin, 198 AD2d 744, 745), particularly where petitioner had the opportunity to question the correction officer who witnessed the fight and authored both misbehavior reports. Moreover, petitioner’s , claim that he was acting in self-defense merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Mata v Goord, 250 AD2d 907). Given the testimony presented at the hearing, together with the misbehavior report, we find substantial evidence in the record to support the determination of petitioner’s guilt.
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.